UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1629


EMMANUEL CHUKWUEBUKA UZOECHI,

                    Plaintiff - Appellant,

             v.

DR. DAVID WILSON, President of Morgan State University; DR. KEVIN
BANKS, President of Division of Student Affairs; MR. SEYMOUR E.
CHAMBERS, Chief Judicial Affairs Officer; STACIE SAWYER, Assistant
Prosecutor of State of Maryland,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:16-cv-03975-JKB)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuel Chukwuebuka Uzoechi, Appellant Pro Se. Matthew Paul Reinhart, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Emmanuel Chukwuebuka Uzoechi appeals the district court’s order granting

Defendants’ motion for summary judgment. We have reviewed the record and find no

reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for

the reasons stated by the district court. Uzoechi v. Wilson, No. 1:16-cv-03975-JKB (D.

Md. May 29, 2018).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2